        Case 2:19-cv-00501 Document 1 Filed 07/18/19 Page 1 of 7 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION



 PATRICIA KNIGHT, an individual,                                   CIVIL ACTION

                       Plaintiff,
                                                                   Case No. 2:19-cv-501
 v.
                                                                   Judge:
 U.S. WATER SERVICES CORPORATION, a Florida
 company,                                                          Mag. Judge:

                       Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, PATRICIA KNIGHT (“KNIGHT”), by and through

undersigned counsel, and states the following for her Complaint:

                                    CAUSES OF ACTION

       1.      This is an action brought under the Family & Medical Leave Act (FMLA) for (1)

interference in violation of the FMLA, and (2) retaliation in violation of the FMLA.

                                           PARTIES

       2.      The Plaintiff, PATRICIA KNIGHT (“KNIGHT”) is an individual and a resident

of Florida who at all material times resided in Lee County, Florida and was employed by U.S.

WATER SERVICES CORPORATION (“U.S. WATER” or “Defendant”).

       3.      Defendant, U.S. WATER is a Florida company that employed KNIGHT in Lee

County, Florida.

       4.      U.S. WATER employs in excess of 50 employees and is an employer under the

FMLA.


                                                1
        Case 2:19-cv-00501 Document 1 Filed 07/18/19 Page 2 of 7 PageID 2



                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       6.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff resides in, and the Defendant conducts business in, and some or all of the

events giving rise to Plaintiff’s claims occurred in Lee County, Florida, which is within the Middle

District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5) since

Lee County is within the Fort Myers Division.

                                  GENERAL ALLEGATIONS

       7.      KNIGHT began her employment with the Defendant in July 2017 and was

employed as a customer service representative.

       8.      KNIGHT always performed her assigned duties in a professional manner and was

very well qualified for her position despite her serious health condition/disability.

       9.      KNIGHT is a cancer survivor.

       10.     KNIGHT received great performance reviews from the Defendant’s managers

until she required medical leave to care for her serious health condition/disability.

       11.     In or about January 2019, KNIGHT discovered that her cancer had returned and

also that she suffered from Type 2 diabetes.

       12.     KNIGHT promptly disclosed these diagnoses to her supervisor.

       13.     KNIGHT then requested medical leave to care for her diabetes for three

consecutive days: February 12, 13 and 14, 2019.

       14.     On February 14, 2019, the Defendant requested KNIGHT supply a doctor’s note

to return to work, which KNIGHT did and which she provided to the Defendant.

       15.     On February 15, 2019, the Defendant terminated KNIGHT.



                                                  2
        Case 2:19-cv-00501 Document 1 Filed 07/18/19 Page 3 of 7 PageID 3



       16.       The Defendant disciplined and terminated KNIGHT as a result of her request for

FMLA leave, which stemmed from her serious health condition/disability, and which violated the

Defendant’s own policy.

       17.       The Defendant's tangible, adverse employment actions were causally connected to

KNIGHT's serious health condition/disability and need for FMLA leave.

       18.       The Defendant intentionally and systematically discriminated against KNIGHT by

using her serious health condition/disability and need for FMLA leave as the substantial or

motivating factor in the Defendant’s decision not to continue KNIGHT's employment and

terminating her.

       19.       The Defendant terminated KNIGHT as a direct result of her request and need for

medical leave, which also should have been allowed under the FMLA.

       20.       The Defendant’s decision to terminate KNIGHT’s employment violated her rights

under the FMLA.

    COUNT I – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT (“FMLA”)-
                            INTERFERENCE

       21.       The Plaintiff hereby incorporates by reference Paragraphs 1-20 in this Count by

reference as though fully set forth below.

       22.       KNIGHT qualified for FMLA leave under 29 U.S.C. § 2611(11); 29 CFR §§

825.113(a); 825.800 since she herself began suffering from a serious health condition, had worked

for more than 1,250 hours in the previous 12 months, the FMLA defining a serious health condition

as an illness, injury, impairment, or physical or mental condition that involves treatment by a health

care provider.

       23.       KNIGHT informed the Defendant of her likely need for leave for her own serious

health condition.

                                                  3
        Case 2:19-cv-00501 Document 1 Filed 07/18/19 Page 4 of 7 PageID 4



        24.      The Defendant was responsible for designating leave as FMLA-qualifying and for

giving notice of the designation within five business days, absent extenuating circumstances, after

it has enough information to make that determination, such as when it receives medical

certification.

        25.      If the Defendant were to have decided that KNIGHT’s absence was not FMLA-

qualifying, it must have notified her of this fact in the Designation Notice under 29 CFR §

825.300(d)(1).

        26.      The Defendant has never provided KNIGHT with any notice disqualifying her

FMLA leave.

        27.      In fact, the Defendant should have determined that KNIGHT was eligible for leave

under the FMLA and yet refused to allow her leave and return her to work, thus terminating her

employment because of her request for federally protected medical leave.

        28.      KNIGHT engaged in activity protected by the FMLA when she requested leave

due to her a serious health condition, consistently informing the Defendant of the same.

        29.      The Defendant knew, or should have known, that KNIGHT was exercising her

rights under the FMLA and was aware of KNIGHT’ need for FMLA-protected absence.

        30.      KNIGHT complied with all of the notice and due diligence requirements of the

FMLA.

        31.      The Defendant was obligated, but failed, to allow KNIGHT to take FMLA leave

and to return KNIGHT, an employee who requested and took FMLA leave, to her former position

or an equivalent position with the same pay, benefits, and working conditions when she tried to

return to work under 29 U.S.C. § 2614(a)(1); 29 CFR § 825.215(a).




                                                 4
        Case 2:19-cv-00501 Document 1 Filed 07/18/19 Page 5 of 7 PageID 5



        32.    A causal connection exists between KNIGHT’ request for FMLA-protected leave

and her termination from employment with the Defendant because the Defendant denied

KNIGHT a benefit to which she was entitled under the FMLA.

        33.    As a result of the above-described violations of FMLA, KNIGHT has been

damaged by the Defendant in the nature of lost wages, salary, employment benefits and other

compensation and is therefore entitled to recover actual monetary losses, interest at the prevailing

rate and liquidated damages.

        WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, an award

of damages for lost wages and benefits, prejudgment interest, and liquidated damages under 29

U.S.C. § 2617(a)(1)(A), reinstatement or such other legal or equitable relief as may be appropriate,

and an award of reasonable attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and

any other such damages as this honorable Court deems just.

   COUNT II – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT (“FMLA”)-
                             RETALIATION

        34.    The Plaintiff hereby incorporates by reference Paragraphs 1-20 and 22-32 in this

Count by reference as though fully set forth below.

        35.    KNIGHT informed the Defendant of her likely need for leave for her own serious

health condition.

        36.    KNIGHT engaged in activity protected by the FMLA when she requested leave

due to her serious health condition and reinstatement, consistently informing the Defendant of the

same.

        37.    The Defendant knew, or should have known, that KNIGHT was exercising her

rights under the FMLA and was aware of KNIGHT’s need for FMLA-protected absence.




                                                 5
        Case 2:19-cv-00501 Document 1 Filed 07/18/19 Page 6 of 7 PageID 6



       38.     A causal connection exists between KNIGHT’ request for FMLA-protected leave

and her termination from employment with the Defendant because KNIGHT engaged in

statutorily protected activity by requesting FMLA leave and requesting reinstatement.

       39.     The Defendant retaliated by altering the terms and conditions of KNIGHT’s

employment by refusing to return her to work, thereby terminating KNIGHT’s employment

because she engaged in the statutorily protected activity of requesting FMLA leave and

reinstatement. The Defendant refused to return KNIGHT to work because KNIGHT requested

and took FMLA leave and terminated her because she engaged in this statutorily protected activity.

       40.     The Defendant engaged in willful and intentional retaliation in violation of the

FMLA by terminating KNIGHT's employment because she engaged in activity protected by the

FMLA.

       41.     As a result of the above-described violations of FMLA, KNIGHT has been

damaged by the Defendant in the nature of lost wages, salary, employment benefits and other

compensation and is therefore entitled to recover actual monetary losses, interest at the prevailing

rate and liquidated damages.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, an award

of damages for lost wages and benefits, prejudgment interest, and liquidated damages under 29

U.S.C. § 2617(a)(1)(A), reinstatement or such other legal or equitable relief as may be appropriate,

and an award of reasonable attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and

any other such damages as this honorable Court deems just.




                                                 6
        Case 2:19-cv-00501 Document 1 Filed 07/18/19 Page 7 of 7 PageID 7



                                  DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, PATRICIA KNIGHT, by and through her undersigned

attorney, and demands a jury trial under Federal Rule of Civil Procedure 38 on all issues triable of

right by a jury in this action.

                                       Respectfully submitted,



Dated: July 18, 2019                   /s/ Benjamin H. Yormak
                                       Benjamin H. Yormak
                                       Florida Bar Number 71272
                                       Trial Counsel for Plaintiff
                                       Yormak Employment & Disability Law
                                       9990 Coconut Road
                                       Bonita Springs, Florida 34135
                                       Telephone: (239) 985-9691
                                       Fax: (239) 288-2534
                                       Email: byormak@yormaklaw.com



                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 18, 2019, I electronically filed the foregoing with the Clerk of

Court by using the CM/ECF system. I further certify that I mailed the foregoing document and the

notice of electronic filing by first-class mail to the following non-CM/ECF participants: None.

                                       s/ Benjamin H. Yormak
                                       Benjamin H. Yormak




                                                  7
